Title: To Thomas Jefferson from George Hammond, 19 December 1791
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 19th December 1791

I have the honor, of acknowledging the receipt of your letter of the 15th curt., and of expressing my perfect approbation of, and concurrence in, the mode, you have suggested, of discussing the several particulars, relative to the nonexecution of the definitive treaty of peace.
In conformity to your example, I am now preparing an abstract of the circumstances that appear to me contraventions, on the part of the United States, of the fourth, fifth and sixth articles of that Treaty. This abstract I intend to present to you, Sir, with as little delay as the extensive nature of the subject under consideration will admit.—I have the honor to be, with sentiments of great respect and consideration, Sir, your most obedient humble Servant,

Geo. Hammond.

